Case 1:21-cv-01986-PKC-RLM Document 28-2 Filed 06/21/21 Page 1 of 22 PageID #: 585




                       EXHIBIT 2
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1 2ofof2122PageID
                                                                          PageID#:#:390
                                                                                     586


                                                                                     1


   1                         UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
   2
        - - - - - - - - - - - - - - - X
   3
                                                :
   4    STATE FARM MUTUAL INSURANCE             : 16-CV-4948 (FB)
        COMPANY,                                :
   5                                            :
                     Plaintiff,                 :
   6                                            : United States Courthouse
                                                : Brooklyn, New York
   7          -against-                         :
                                                : May 18, 2017
   8                                            : 11:00 a.m.
                                                :
   9    JAMAICA WELLNESS MEDICAL,               :
        P.C., et al.,                           :
  10                                            :
                     Defendants.                :
  11

  12
        - - - - - - - - - - - - - - - X
  13
                    TRANSCRIPT OF CIVIL CAUSE FOR ORAL ARGUMENT
  14                    BEFORE THE HONORABLE FREDERIC BLOCK
                     UNITED STATES SENIOR DISTRICT COURT JUDGE
  15

  16                             A P P E A R A N C E S:

  17    For the Plaintiff:         GOLDBERG, MILLER & RUBIN, P.C.
                                      121 South Broad Street
  18                                  Philadelphia, Pennsylvania 19107
                                   BY:MATTHEW MORONEY, ESQ.
  19
        For the Defendant:         LAW OFFICES OF MELISSA BETANCOURT, P.C.
  20                                  2761 Bath Avenue
                                      Brooklyn , New York 11214
  21                               BY:FRANK D'ESPOSITO, ESQ.

  22

  23

  24

  25



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page2 3ofof2122PageID
                                                                          PageID#:#:391
                                                                                     587


                                        Proceedings                                  2


   1                THE COURTROOM DEPUTY:        Civil cause for oral argument

   2    State Farm versus Mittal.        I ask counsel if you could state

   3    your appearances.

   4                MR. MORONEY:      Mathew Moroney on behalf of State

   5    Farm, Your Honor.

   6                MR. D'ESPOSITO:      Frank D'Esposito on behalf of

   7    several defendants, Your Honor.

   8                THE COURT:     Mr. Moroney, you are representing State

   9    Farm and you have colleagues here who are representing State

  10    Farm.   They are spreading the wealth around a little bit.

  11                MR. MORONEY:      Yes, your Honor.

  12                THE COURT:     Just one lawyer.

  13                MR. MORONEY:      Just one lawyer for this case.

  14                THE COURT:     A different law firm?

  15                MR. MORONEY:      A different law firm.

  16                THE COURT:     I hope State Farm is treating you nicely

  17    and treating you fairly, but I have some questions here.                They

  18    have a lot of these cases pending in state court.              They have

  19    been out there for a number of years.           I don't know.      Some

  20    have been resolved already; some have not been resolved.                I

  21    have no idea what the status of these multiple litigations are

  22    all about on the same level.         Maybe you can give me a feel for

  23    that.

  24                MR. MORONEY:      Yes, your Honor.      I think in the

  25    motion, we cite that as it is now there are approximately, in



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page3 4ofof2122PageID
                                                                          PageID#:#:392
                                                                                     588


                                        Proceedings                                  3


   1    the state courts, in the civil court, generally in Kings

   2    County, I think there are about 56 different suits.

   3                 THE COURT:    50 lawsuits are pending in various state

   4    courts?

   5                 MR. MORONEY:     I think they are all in Kings County

   6    civil court, and those cases are among the different

   7    defendants, Jamaica Wellness Medical, United Wellness Medical,

   8    and there are two durable medical equipment companies.

   9                 THE COURT:    All right.     The same defendants that are

  10    here in this litigation have brought these various litigations

  11    in state court to get paid; right?

  12                 MR. MORONEY:     That's correct, Your Honor.

  13                 THE COURT:    I understand that.

  14                 Now, have any of them been resolved or has State

  15    Farm taken a very strict position that all of these are phoney

  16    claims and we are not going to pay anything?

  17                 MR. MORONEY:     I think it is the latter, the position

  18    is once State Farm had a basis to bring this case, there was a

  19    determination that these cases lacked merit.

  20                 THE COURT:    What is happening in the state claims?

  21    They have been out there for a while.           They have been

  22    litigated.     Have they be settled, disposed or tried?            Or have

  23    they been hanging out there for an indeterminate period of

  24    time?

  25                 MR. MORONEY:     Your Honor, I can't speak accurately



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page4 5ofof2122PageID
                                                                          PageID#:#:393
                                                                                     589


                                        Proceedings                                  4


   1    to that.     These companies have been incorporated for several

   2    years.    There were actions brought before this action was

   3    brought.     I'm sure some of those have been disposed.

   4                 As we stand here now, after this fraud claim was

   5    filed, these are the cases that are outstanding right now.

   6                 THE COURT:    Mr. D'Esposito, you are representing all

   7    of these 50 litigations in the state court?

   8                 MR. D'ESPOSITO:     We may not represent, Your Honor,

   9    them as plaintiffs in all of these actions.             They use other

  10    attorneys.

  11                 THE COURT:    A number of attorneys.

  12                 MR. D'ESPOSITO:     Yes.    We may represent --

  13                 THE COURT:    Some?

  14                 MR. D'ESPOSITO:     Yes.

  15                 THE COURT:    So what is the status?        They have been

  16    out there for a number of years.          Have any of them been

  17    disposed are?     Are any set for trial?         What is the status of

  18    these state claims?

  19                 MR. MORONEY:     Your Honor, these claims don't get

  20    resolved as quickly as they should.            There may be motion

  21    practice.     Typically, if there is a trial scheduled, they may

  22    be adjourned a couple of times.

  23                 THE COURT:    I want an update so I know, as a

  24    practical matter, where we are at?

  25                 MR. MORONEY:     Your Honor, there are probably motions



                                           MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page5 6ofof2122PageID
                                                                          PageID#:#:394
                                                                                     590


                                        Proceedings                                  5


   1    pending.    A lot of them, Your Honor, I believe trials are

   2    pending and have been scheduled.          They may be adjourned once

   3    or twice.    They may be coming up where there is no further

   4    adjournment.

   5                THE COURT:     I just want to get an overview, as a

   6    practical matter, where we are at with all these litigations.

   7                MR. MORONEY:      I am not an attorney of record

   8    handling these cases, Your Honor, but I have been told that

   9    several of the cases are coming up for a final trial date in

  10    the summer.

  11                THE COURT:     I get it.

  12                Now, you have sort of dragged your feet a little

  13    bit.   You have waited for a significant period of time while

  14    these cases were being processed under state law before you

  15    came here to try to, in federal court, get relief that you are

  16    not responsible for any of these claims.            Why is it taking you

  17    so long to come here?

  18                MR. MORONEY:      I don't think that, Your Honor.          I

  19    think the procedural history -- this case was filed, I believe

  20    it was late September.

  21                THE COURT:     This past September.

  22                MR. MORONEY:      This past September and at the initial

  23    conference this issue was raised with Judge Gold.              At the time

  24    this was one of the issue that was discussed.             Judge Gold

  25    didn't put counsel on the spot and say will you agree to stay



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page6 7ofof2122PageID
                                                                          PageID#:#:395
                                                                                     591


                                        Proceedings                                  6


   1    these underlying matters.        Counsel said I will check with my

   2    client and respond back to the court.           Judge Gold then said

   3    well, now, State Farm, since there is no agreement, you can

   4    filed a motion.      We did so.     There was a response.        We showed

   5    up at the last hearing and Judge Gold said this would have to

   6    be decided by Your Honor.

   7                THE COURT:     Now, you paid out some of these claims

   8    and you want reimbursement now?          Is that what this case is

   9    basically about?

  10                MR. MORONEY:      That's correct, Your Honor.         The case

  11    is two buckets:      One is to recoup payments that were made and

  12    the second one is for a declaratory ruling that the unpaid

  13    bills do not have to be paid.

  14                THE COURT:     So there are two categories, you have

  15    paid and you want to get the money back and there are other

  16    that you want a declaratory judgment that you should not have

  17    to pay those claims?

  18                MR. MORONEY:      Yes, your Honor.

  19                THE COURT:     I just want to get a feel for this.

  20                And then, Mr. D'Esposito, you filed a counterclaim

  21    claiming that these are all lawful expenses and that you are

  22    entitled to get paid and you are not required to recoup

  23    because they are not fraudulent claims; correct?

  24                MR. D'ESPOSITO:       Yes, your Honor.

  25                THE COURT:     So you had to file that counterclaim.



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page7 8ofof2122PageID
                                                                          PageID#:#:396
                                                                                     592


                                        Proceedings                                  7


   1    It is a compulsory counterclaim under the federal rules.                So

   2    all of these issues are now before me to resolve, which of

   3    these claims are lawful, not lawful and how it all shakes

   4    out.

   5                MR. D'ESPOSITO:      If I may, Your Honor, the first

   6    thing is, and I apologize, that it is defendant's position

   7    that under 28 U.S. Code 2283, a U.S. court may not grant

   8    injunction to stay a state court action.

   9                THE COURT:     I don't know whether we are doing that.

  10    I think he is asking -- well, are you asking that the state

  11    law actions be enjoined, Mr. Moroney?

  12                MR. MORONEY:      That is correct.

  13                THE COURT:     Mr. D'Esposito says you can't do that

  14    under that statute.       What do you say about that, that we have

  15    no jurisdiction to enjoin the state proceeding?

  16                MR. MORONEY:      I think that this issue is touched

  17    upon in the briefing, Your Honor.          There are, I guess, three

  18    categories of injunctive relief, that would be for additional

  19    claims to be filed.       It would be for the arbitration matters,

  20    that no-fault arbitration matters, and it would be for the

  21    ongoing state court matters in civil court in Kings County,

  22    Your Honor.

  23                THE COURT:     Let's talk about the last one.          Isn't

  24    there a statute that says that the federal court can't

  25    intervene and enjoin a pending state court proceeding?                That



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page8 9ofof2122PageID
                                                                          PageID#:#:397
                                                                                     593


                                        Proceedings                                  8


   1    statute that Mr. D'Esposito just cited seems to resonate with

   2    me.   What is the section again?

   3                MR. D'ESPOSITO:      28 U.S. Code 2283, Your Honor.

   4                THE COURT:     Read it.

   5                MR. D'ESPOSITO:      Your Honor, if I may, I had it on

   6    my phone.    It basically states that a U.S. court in the U.S.

   7    may not grant injunction to stay a proceeding in a state court

   8    unless an act of Congress.         I don't have it with me, Your

   9    Honor.    If I may, I could put it up on my phone.

  10                THE COURT:     Well, we have to flush it out, whether I

  11    have the authority to do that.

  12                MR. MORONEY:      Your Honor, may I?

  13                THE COURT:     Okay.

  14                MR. MORONEY:      There is a -- there is a general

  15    prohibition from federal court enjoining state court actions.

  16    That is the Anti-Injunction Act statute, Your Honor.               The

  17    Anti-Injunction Act has no effect on the other two categories;

  18    it only potentially has an effect on the ongoing state court

  19    action.

  20                THE COURT:     We have, apparently, a number of ongoing

  21    state court actions.       You have arbitrations, right?

  22                MR. MORONEY:      Yes, your Honor.      One of the

  23    exceptions to the general anti-injunction prohibition is that

  24    the federal courts do have the power to enforce their

  25    decisions and protective orders under the, quote, unquote,



                                           MDL   RPR
Case
  Case
     1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                             Document28-2
                                      45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page910
                                                                of of
                                                                   2122
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                398594


                                       Proceedings                                9


   1    necessary to protect or effectuate its judgement, end quote,

   2    exception.

   3                 THE COURT:   Are you saying that countermands the

   4    anti-injunction statute?

   5                 MR. MORONEY:    It gives the Court an exception where

   6    the Court would have the authority to issue an injunction

   7    should the general injunction elements be met.

   8                 THE COURT:   What authority do you cite for that

   9    proposition?

  10                 MR. MORONEY:    Yes, your Honor.       This is laid out in

  11    the motion.     This is discussed starting on pages 11 through 13

  12    of the motion.     Your Honor, let me take it with the easiest

  13    matter first.     So two of the Defendants we are talking about

  14    here are the durable medical equipment companies, and that's

  15    Daily Medical and Lida's Medical.          They are in default in this

  16    case.   They haven't responded to this motion.           They have many

  17    of those state court actions.          They are not contesting this as

  18    we are here today.      That is a good portion of the state court

  19    action.

  20                 THE COURT:   Is that true, Mr. D'Esposito?

  21                 MR. D'ESPOSITO:     Your Honor, some of the defendants

  22    have not appeared in the action.         I don't think that has any

  23    bearing on whether the actions pending regarding our --

  24                 THE COURT:   Your client?        You are representing who

  25    and you have appeared?       Who are you representing?



                                         MDL    RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1011ofof2122PageID
                                                                           PageID#:#:399
                                                                                      595


                                         Proceedings                                10


    1                MR. D'ESPOSITO:      We represent Jamaica Wellness

    2   Medical, P.C.; Brij Mittal, M.D.; Mark Lampa, D.C.; United

    3   Wellness Chiropractic, and David Safir.

    4                THE COURT:     That is the group we are dealing with?

    5                MR. MORONEY:     Yes.

    6                THE COURT:     Now, there are others who have

    7   defaulted.     As far as that is concerned, if they have

    8   defaulted, then I guess you are entitled to a remedy against

    9   them.

  10                 Do you agree with that, Mr. D'Esposito?            We are not

  11    dealing with them; we are dealing with your group?

  12                 MR. D'ESPOSITO:      Yes, your Honor.

  13                 MR. MORONEY:     Mr. D'Esposito is correct.         As to him,

  14    the two companies we are dealing with are Jamaica Wellness,

  15    which is a medical company, and United Wellness Chiropractic,

  16    a chiropractic entity.        They have answered.       They filed

  17    counterclaims.      They are here contesting this motion.

  18                 THE COURT:     His clients have filed counterclaims.

  19                 MR. D'ESPOSITO:      Yes, your Honor.

  20                 MR. MORONEY:     As to them, Your Honor, there are a

  21    couple of cases that are relevant, Your Honor, one is the

  22    OnBAN Corp. Case, OnBAN Corp. versus Holtzman, which is a

  23    Northern District of New York case.            It cites a case on the

  24    Second Circuit called Sperry Rand Corp. and those cases deal

  25    with the Anti-Injunction Act.           In particular --



                                          MDL    RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1112ofof2122PageID
                                                                           PageID#:#:400
                                                                                      596


                                         Proceedings                                11


    1                THE COURT:     And they say that the general

    2   jurisdiction of the federal court can countermand the

    3   Anti-Injunction Act under certain circumstances.

    4                MR. MORONEY:     Yes.

    5                THE COURT:     What are those circumstances?

    6                MR. MORONEY:     In this case there is a stipulated

    7   protective order that deals with discovery matters in this

    8   case between State Farm and the medical company and the

    9   chiropractic company.        All discovery issues in this case are

  10    governed by that stipulated protective order.              It has

  11    procedures in place as to designating materials.

  12                 THE COURT:     Regardless of that, you want me to issue

  13    an injunction to enjoin state court proceedings.               That's the

  14    bottom-line.

  15                 MR. MORONEY:     Right.    And the authority, Your Honor,

  16    would be that if the state court actions are allowed to go on,

  17    you can do an end around on that stipulated protective order.

  18    This court has to enjoin those state court matters or the

  19    stipulated protective order, which the parties agreed to and

  20    which the Court entered, would have no effect if there were

  21    other case out there where Jamaica Wellness and United

  22    Wellness could seek the same discovery, go to those courts,

  23    have those courts --

  24                 THE COURT:     The question is do I have the authority.

  25    My wonderful law clerk, under the All Writs Act, provides an



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1213ofof2122PageID
                                                                           PageID#:#:401
                                                                                      597


                                         Proceedings                                12


    1   exception to the Anti-Injunction Act where necessary to aid

    2   the jurisdiction of the Court.          I am going to flush that out

    3   to make sure that we are on solid ground, because it seems to

    4   me, Mr. D'Esposito, that since all of the issues I hear would

    5   certainly aid the jurisdiction of court, resolve the matters,

    6   avoid fragmentation, avoid multiplicity of litigation which

    7   could result in disparate determinations.             It would be a mess,

    8   perhaps, that could be avoided by dealing with all these

    9   issues in this litigation.         It seems that is the sensible

  10    things to do.

  11                 I found two cases where colleagues of mine came to

  12    the same conclusion:        One is Allstate Insurance versus

  13    Elzanaty, where Judge Spatt stayed arbitration proceedings.

  14    That may be a little different than a state court action.

  15                 The other one is the case of Bruce versus Martin, a

  16    Southern District case, where the Court is seen there to

  17    enjoin fragmented state actions so that the federal court

  18    could give full and final and complete relief without fear

  19    that there is going to be a whole range of different results

  20    on the state court level.         So that impresses me and it makes

  21    good commonsense to do that here.

  22                 So what do you have to lose?

  23                 MR. D'ESPOSITO:      Well, Your Honor, there are a

  24    couple of things.       Number one, actually, each of these civil

  25    court cases may have been denied for different reasons, Your



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1314ofof2122PageID
                                                                           PageID#:#:402
                                                                                      598


                                         Proceedings                                13


    1   Honor; for example, one may have been denied based upon lack

    2   of medical necessity, another one should have been denied

    3   based upon lack of individual to appear for examination under

    4   oath.

    5                THE COURT:     I don't know.      I can't go into 50 cases.

    6   We have everything before me.           Compulsory counterclaim rule

    7   applies.     I can handle all of your problems here.            Why is that

    8   not sufficient for you?

    9                MR. D'ESPOSITO:      Again, Your Honor, like I

  10    indicated, paragraph 75 of the plaintiff's complaint, they

  11    allege sometime on or after April 2013 they discovered the

  12    alleged fraud.      What is troublesome, Your Honor, is that they

  13    commenced this lawsuit September, October 2016, three years

  14    later, almost all these actions, Your Honor, were still

  15    pending.

  16                 THE COURT:     So what?     Let me ask you very pointedly:

  17    If I do not grant preliminary injunctive relief, how does this

  18    litigation go forward before me?           You have your counterclaims.

  19    They are the same claims you will have in the state court

  20    action I assume.       All of those issues can be brought before

  21    me.   As a practical matter, what do you gain by seeking to

  22    avoid the preliminary injunction?           You are going to go through

  23    all of those 50 state court claims and what are you going do

  24    here before me?

  25                 MR. D'ESPOSITO:      The gain, Your Honor, is that some



                                          MDL    RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1415ofof2122PageID
                                                                           PageID#:#:403
                                                                                      599


                                         Proceedings                                14


    1   of these cases, like counsel said, are ready for trial.                They

    2   have performed these services and they feel they it -- it was

    3   reasonable services.        Now, in these three years they may have

    4   had to oppose --

    5                THE COURT:     How are you prejudiced?        You can bring

    6   all of this forward before me in your compulsory counterclaim.

    7   You can bring all of these arguments before me.              We will look

    8   at these 50 claims.       We will decide which are lawful, which

    9   are not lawful.      You may be successful before me.

  10                 MR. D'ESPOSITO:      Your Honor, with all due respect

  11    does that -- if it goes to trial, each case may have a

  12    different issue.

  13                 THE COURT:     Isn't that the same that you have in the

  14    state court proceeding; each of these different cases may have

  15    different issues?       They are going to go before 50 different

  16    judges or juries.       Why not have them all before me?

  17                 MR. D'ESPOSITO:      Your Honor --

  18                 THE COURT:     I am a friendly person.

  19                 MR. D'ESPOSITO:      Your Honor, this is what is

  20    troublesome, Your Honor, is that plaintiff basically, after

  21    alleged that they discovered the alleged fraud in April of

  22    2013 waited three-and-a-half years to commence this action,

  23    and while the Defendants were litigating these actions in

  24    civil court, may be opposing motion, doing motion practice --

  25                 THE COURT:     There are a lot of things that have



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1516ofof2122PageID
                                                                           PageID#:#:404
                                                                                      600


                                         Proceedings                                15


    1   happened in the civil court and you would feel it would be a

    2   waste of time.      It is not really in good faith, that after the

    3   plaintiffs have litigated this in state court they now want to

    4   stop the state court proceedings, and it would be manifestly

    5   unfair; that's your argument?

    6                MR. D'ESPOSITO:      Yes.

    7                THE COURT:     If that's true, why did you wait so

    8   long?    You have already done a lot of work in the state court

    9   level.    You have obviously defended a lot of these cases.

  10    There are 50 cases.       Now you come here after spinning your

  11    wheels and after trying to get resolutions.             It seems

  12    unseemly.     Now you decide you don't like what's happening on

  13    the state court level and you come here.

  14                 MR. MORONEY:     Your Honor, there has been no delay.

  15    State Farm, they take these cases very seriously.

  16                 THE COURT:     What has happened in the state court

  17    litigations?      Have you participated in it?

  18                 MR. MORONEY:     I have not.      When State Farm had a

  19    basis to bring this case and they brought this case, then they

  20    look at all of those underlying cases, and they look at what

  21    could happen in those underlying case.            Your Honor correctly

  22    cited the Bruce versus Martin case.            There is a discussion on

  23    the All Writs Act.       There is a discussion of the quagmire that

  24    could happen in these underlying cases.

  25                 THE COURT:     Does it deal with the enjoining of state



                                          MDL    RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1617ofof2122PageID
                                                                           PageID#:#:405
                                                                                      601


                                         Proceedings                                16


    1   claims?    We are not talking about arbitrations.

    2                MR. MORONEY:     It says a court of equity may grant an

    3   injunction to avoid multiple actions at law if the actions

    4   involve the same issues of law in fact so that decisions in

    5   one action --

    6                THE COURT:     And it can enjoin the state court

    7   proceedings, does it say that?          Does it discuss the All Writs

    8   Act?

    9                MR. MORONEY:     It discusses it.

  10                 THE COURT:     Does it discuss the Anti-Injunction

  11    statute?

  12                 MR. MORONEY:     It does, Your Honor.

  13                 The Court further goes on to say that the

  14    plaintiffs, and in this case, it would be State Farm.                The

  15    plaintiffs will be required to assert the same defenses under

  16    the federal and state law that they assert as claims here                    .

  17    Prior rulings by the state courts that decline to stay such

  18    actions may be introduced here to preclude this Court from

  19    considering a given claim or factual defense.              That is the

  20    irreparable harm that both the Bruce versus Martin case and

  21    the Allstate versus Elzanaty case looked at as to the

  22    defendant's argument as to why they want to go in state court.

  23    They don't have an objective reason why they are being

  24    prejudiced.     They just subjectively would rather litigate

  25    there.



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1718ofof2122PageID
                                                                           PageID#:#:406
                                                                                      602


                                         Proceedings                                17


    1                All of their claims are preserved in this case.

    2   They filed a counterclaim which includes every case in state

    3   court.    They have also brought those claims in this court.

    4                THE COURT:     It seems to me that that makes good

    5   commonsense.      I am going to take a shot at this, Mr.

    6   D'Esposito, and you can go to the Circuit Court if I am wrong

    7   I do think there are exceptions to the Anti-Injunction

    8   statute.     I do respect the fact we have separate jurisdictions

    9   and that normally the federal courts should not intervene and

  10    usurp the jurisdiction of a state court proceeding unless it 1

  11    is absolutely indicated.         I think this is the case where it is

  12    indicated.     I am going to take a shot at making findings here

  13    of fact, which I think I am required to do under Rule 52(a).

  14    And the findings of fact I am making on the bench are that

  15    there is irreparable harm that would be occasioned if I don't

  16    grant a preliminary injunction.          We are talking a preliminary

  17    injunction not, not just a TRO.

  18                 MR. MORONEY:     Yes, Your Honor.

  19                 THE COURT:     There are multiplicity in litigation.

  20    We have facts now that have been disclosed during this

  21    argument.     I thank counsel for your sincerity.           There are

  22    50 cases that are pending on various different issues.                There

  23    are some arbitrations.        There are some state court proceedings

  24    that are at various different stages in the state

  25    jurisdictional aspect, and we have here now all of these



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1819ofof2122PageID
                                                                           PageID#:#:407
                                                                                      603


                                         Proceedings                                18


    1   issues that can be resolved.          We can avoid multiplicity of

    2   litigation.     We can avoid having disparate determinations

    3   which may be at variance one from the other.

    4                There would be serious questions as to whether or

    5   not in this litigation we grant relief and then the state

    6   court has made different determinations on the same claims.

    7   So, clearly, it seems that the economy of judicial resources

    8   is amply served by having all of these issues revolved in this

    9   one proceeding and that I think that really warrants the

  10    exception to the Anti-Injunction Act here.             So all of these

  11    state court proceedings and all of these arbitrations that you

  12    have just told me about are going to be preliminarily enjoined

  13    at this particular moment going forward.

  14                 The matters will be litigated in this proceeding.

  15    You may be able to resolve these matters.             You may be able to

  16    use mediation.      There are many different techniques we have

  17    for you folks to come to a resolution.            It seems to me that

  18    counsel can talk to each other and find out if there is any

  19    real significance to any of these claims, if they are not

  20    valid, they may be valid, they may not be valid.               We will

  21    flush this all out in the context of litigation here before me

  22    and I am sure you will reach a resolution here that will spare

  23    you, Mr. D'Esposito, the need to go to 50 different courts.                 I

  24    don't think it is in your best interest to do that.               It

  25    certainly is not in the best interest for the administration



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page1920ofof2122PageID
                                                                           PageID#:#:408
                                                                                      604


                                         Proceedings                                 19


    1   of justice.

    2                The preliminary junction is granted.           I have stated

    3   for the reasons for that under Rule 52(a).

    4                Now, what is the status of your litigation here now?

    5                MR. MORONEY:     Yes, your Honor.       Judge Gold has been

    6   handling discovery, as you know.

    7                THE COURT:     He is a very good magistrate judge, as

    8   you know.

    9                MR. MORONEY:     He has done a very good job.           Judge

  10    Gold, at Mr. D'Esposito's request, has indicated that the

  11    defense gets to depose State Farm first before State Farm gets

  12    to depose the Defendants and other witnesses.              It is a

  13    corporate designee deposition and it is currently being

  14    scheduled.     Mr. D'Esposito issued areas of inquiry.            State

  15    Farm is identifying a witness.          That will be scheduled.

  16                 THE COURT:     So you are making progress.         It will

  17    give Mr. D'Esposito a chance to find out specifically what

  18    these claims are all about and State Farm's position with

  19    respect to its effort to seek reimbursement or not to pay out

  20    on other pending claims.

  21                 MR. D'ESPOSITO:      Your Honor, there have been some

  22    settlement discussions.        My client would be willing to waive

  23    some of the pending claims, which is typically how these

  24    claims get resolved.        At this point, according to Mr. Moroney,

  25    State Farm is also looking to recover some remuneration for



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page2021ofof2122PageID
                                                                           PageID#:#:409
                                                                                      605


                                         Proceedings                                20


    1   the alleged claims they paid out for the fraud.

    2                Now, another issue, Your Honor, and I am going to be

    3   sending Mr. Moroney a letter, Dr. Mittal who is, in fact, the

    4   owner of Jamaica Wellness has been stricken with a

    5   degenerative neurological disease and the letter from his

    6   doctor is he can't participate in any depositions.

    7                THE COURT:     Why don't you take this up before

    8   Magistrate Judge Gold?        I am just trying to set the table

    9   here.

  10                 Are there any criminal proceedings pending?

  11                 MR. MORONEY:     I'm sorry, Your Honor, I missed that.

  12                 THE COURT:     Are there any criminal proceedings

  13    pending?

  14                 MR. MORONEY:     Not to my knowledge.

  15                 MR. D'ESPOSITO:      No.

  16                 THE COURT:     I mean, these cases could wind up in

  17    federal criminal court.

  18                 MR. MORONEY:     Dr. Mittal served several years in

  19    prison for a different case, but not that I know of for this

  20    case.

  21                 THE COURT:     I was just curious.

  22                 All right.     We have my determination here.          You have

  23    a record here.      You can get the record if you want to from the

  24    court reporter.      We will have a minute entry made to indicate

  25    we granted the preliminary injunction application for the



                                          MDL   RPR
Case
 Case1:21-cv-01986-PKC-RLM
       1:16-cv-04948-FB-SMG Document
                            Document 28-2
                                     45 Filed
                                          Filed08/12/17
                                                06/21/21 Page
                                                          Page2122ofof2122PageID
                                                                           PageID#:#:410
                                                                                      606


                                         Proceedings                                21


    1   reasons stated in open court pursuant to Rule 52(a).

    2                MR. MORONEY:     Thank you, Your Honor.

    3                (Matter concluded.)

    4                             *     *         *         *    *

    5   I certify that the foregoing is a correct transcript from the
        record of proceedings in the above-entitled matter.
    6

    7       /s/ Michele D. Lucchese                              May 30, 2017
        _________________________________                       ________________
    8        Michele D. Lucchese                                     DATE

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                            MDL       RPR
